NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             STEVEN MAYNARD WASHINGTON, Appellant.

                             No. 1 CA-CR 18-0084
                               FILED 8-28-2018


          Appeal from the Superior Court in Maricopa County
                       No. CR2015-128615-001
         The Honorable Richard L. Nothwehr, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jesse Finn Turner
Counsel for Appellant
                          STATE v. WASHINGTON
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Lawrence F. Winthrop joined.


C A T T A N I, Judge:

¶1            Steven Maynard Washington appeals the superior court’s
revocation of his probation and the resulting sentence. Washington’s
counsel filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent
search of the record, counsel found no arguable question of law that was
not frivolous. Washington was given the opportunity to file a supplemental
brief but did not do so. Counsel asks this court to search the record for
reversible error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After
reviewing the record, we affirm revocation of Washington’s probation and
the resulting sentence.

              FACTS AND PROCEDURAL BACKGROUND

¶2            In 2015, Washington pleaded guilty to one count of
possession of marijuana. Consistent with the terms of the plea agreement,
the superior court suspended sentence and imposed one year’s probation,
including an immediate term of six months in jail. The conditions of
probation included a standard provision requiring Washington to refrain
from committing further criminal offenses.

¶3            Within three months after his release from jail, Washington
was arrested for possessing a firearm, and the State charged him with
misconduct involving weapons (prohibited possessor). See State v.
Washington, 1 CA-CR 17-0528, 2018 WL 2016790, at *1, ¶¶ 2–3 (Ariz. App.
May 1, 2018) (mem. decision). Washington’s probation officer filed a
petition to revoke probation based on the new offense. Washington
absconded while on pretrial release, and he was tried in absentia and
convicted of misconduct involving weapons. Id. at ¶ 3. This court later
affirmed the conviction and sentence. Id. at *1–2, ¶¶ 1, 7.

¶4           Based on the determination of guilt of the new offense, the
superior court found Washington to be in automatic violation of his
probation. See Ariz. R. Crim. P. 27.8(e). The court revoked probation and



                                        2
                        STATE v. WASHINGTON
                          Decision of the Court

sentenced Washington to a presumptive term of one year’s imprisonment,
with credit for 233 days of presentence incarceration. The superior court
granted leave to file a delayed notice of appeal, and Washington timely did
so.

                               DISCUSSION

¶5           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶6            Washington was represented by counsel at all stages of the
proceedings against him. Although Washington was not present for all
hearings, he was warned that the proceedings could go forward in his
absence should he fail to appear, and he offers no argument that his absence
was involuntary. See State v. Reed, 196 Ariz. 37, 38–39 (App. 1999); see also
Washington, 2018 WL 2016790, at *1, ¶ 4. The record reflects that the
superior court afforded Washington all his constitutional and statutory
rights, and that the proceedings were conducted in accordance with the
Arizona Rules of Criminal Procedure. The court conducted appropriate
hearings, and the determination of guilt of a subsequent offense was
sufficient to trigger an automatic violation of the previously-imposed
probation. See Ariz. R. Crim. P. 27.8(e). Washington’s sentence falls within
the range prescribed by law, with sufficient credit given for presentence
incarceration.

                              CONCLUSION

¶7            We affirm the revocation of Washington’s probation and the
resulting sentence. After the filing of this decision, defense counsel’s
obligations pertaining to Washington’s representation in this appeal will
end after informing Washington of the outcome of this appeal and his
future options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s own motion,
Washington has 30 days from the date of this decision to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA
                                        3